By the Court,

Savage, Ch. J.
The main question presented for consideration is, whether the defendants are liable for the contracts of their predecessors in office, made within the scope of their official authority.
By the decisions of this court and the court for the correction of errors, most of which are referred to in Palmer v. Van*183denburgh, 3 Wendell, 197, it seems to have been settled that overseers of the poor are liable personally, only when they exceed their authority ; they are liable officially upon all contracts made within the scope of their authority while in office, and such contracts are obligatory upon their successors in office. This liability necessarily results from the organization of our government. Our counties and our towns are quasi corporations, and as such, are liable to sue and be sued by the various officers representing the various interests of these corporations. The supervisors of our towns have certain duties to perform, and so far as their duties are concerned, they have a corporate capacity; so of the overseers of the poo/, and for similar reasons the same powers must attach to other town officers, who are clothed by law with authority to make contracts for the town. By our common school system we have a number of, smaller corporations within each town.
Each school district has, When organized, a separate qualified corporate existence. The trustees have power to make certain contracts ; and in respect to their liability upon their own contracts, and those of their predecessors, I am unable to draw any distinction between them and overseers of the poor. In Massachusetts, school districts are considered qua corporations, with limited powers, co-extensive with the duties imposed upon them by statute or usage. 11 Mass. R. 198.
In the case of Randall v. Hubbard, 1 Cowen, 262, n.,a doubt was expressed, whether trustees of a school district could bind . their successors. The question was not necessarily before the court; it arose upon a contract to build a school house, and from the phraseology of the statute, the/e may be a doubt on that point, without denying the power to bind successors by a contract for teachers’ wages. The 26th section of the act of 1819, p. 202, 3, makes it the duty of the trustees, where a meeting shall have voted a tax for that purpose, and the same shall be collected and received by them, to purchase a site for a school house, and to build or purchase one, and keep it in repair and furnish it. Thus far it would seem the duty of the trustees not to incur responsibilities beyond the means in their possession, and therefore, if they do not incur a debt, they , may be responsiblepersoreaZZy, and not their successors; but it is *184their further duty to employ teachers, and to pay them out of monies which are subsequently to come into their hands from the commissioners, or from the persons who have become liable for instruction; and the- means are pointed out, by which the trustees can indemnify themselves. If, therefore, the trustees who made the contract go out of office before the contract is enforced, they ought not to be personally liable, for two reasons : 1. Because they have done no more than their duty; they as agents made such a contract as they were authorized to make, and therfore bound their principals; and 2. Because they have no means of reimbursement, if compelled to pay the money. But the trustees in office ought to be liable : 1. Because they represent the same principals who made the contract by their former agents; and 2. Because they have the means of" indemnity in their own hands ; they are authorized to retain such money out of the money which shall come into their hands. 2 R. S. 476, § 108. The revised statutes were not in force when this suit was commenced, but they will apply as to the subsequent proceedings in the cause. 1 am therefore of opinion that the plaintiff is entitled to recover.
By a stipulation between the attornies, it is agreed that the court shall give final judgment; as. there are no questions between the parties but that of the legal liability of the defendants, and whether the plaintiffis entitled to interest, and from what time. The defendants admit that the sum due the plaintiff, if anything, was $279,30, on the 12th November, 1824. On that day the account was liquidated, and from that day the plaintiffis entitled to interest, which, up to the 12th May, 1831, amounts to $127,08. The plaintiff is therefore entitled to judgment for $406,38.